Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00793-CV

                                      CITY OF SAN ANTONIO,
                                             Appellant

                                                    v.

                                           Tanya WALKER,
                                               Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CI23121
                            Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: August 5, 2020

JOINT MOTION TO REINSTATE GRANTED; VACATED AND DISMISSED

           The parties’ joint motion to reinstate is granted. This appeal is reinstated on this court’s

active docket. To effectuate the parties’ settlement agreement, we vacate the trial court’s order

denying the City of San Antonio’s plea to the jurisdiction and render an order dismissing all of

Tanya Walker’s claims against the City of San Antonio with prejudice. Costs of this appeal are

assessed against the party incurring the same.

                                                     PER CURIAM